On Combined Motion for Rehearing, Rehearing En Banc and for Certification to the Florida Supreme Court

PER CURIAM.
We grant the appellant’s motion for rehearing, deny the motion for rehearing en banc and for certification, withdraw our prior opinion in Berenson v. Deutsche Bank National Trust Company, 41 Fla. L. Weekly D1042, 2016 WL 1696441 (Fla. 4th DCA Apr. 27, 2016), and substitute this opinion in its place.1
We reverse. See Grosso v. HSBC Bank USA, N.A., No. 4D14-3971, 204 So.3d 139, 2016 WL 6781609 (Fla. 4th DCA Nov. 16, 2016).

Reversed.

WARNER, GROSS and FORST, JJ., concur.

. Judge Martha C. Warner has been substituted for Judge W. Matthew Stevenson after his retirement from the Court,